

115 HR 5642 IH: Restoring and Improving Merger Enforcement Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5642IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Nadler (for himself, Mr. Cicilline, Mr. Ellison, and Mr. Crowley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Clayton Act with respect to mergers.
	
 1.Short titleThis Act may be cited as the Restoring and Improving Merger Enforcement Act of 2018. 2.Merger-specific efficienciesSection 7 of the Clayton Act (15 U.S.C. 18) is amended by adding at the end the following:
			
 In determining whether the effect of such acquisition may be substantially to lessen competition, or to tend to create a monopoly, a court may consider a claimed efficiency of such acquisition only if it could not be accomplished in the absence of such acquisition, it is verifiable, and it would promote competition.
 A person against whom an action is brought for a violation of this section shall have the burden to establish, by the preponderance of the evidence, that the claimed efficiency will eliminate the substantial lessening of competition that may occur as a result of such acquisition..
 3.Report on claimed efficienciesSection 7A of the Clayton Act (15 U.S.C. 18a) is amended by adding at the end the following:  (l)Information requiredEach person who enters into an agreement with the Federal Trade Commission or the United States to resolve a proceeding brought under the antitrust laws or under the Federal Trade Commission Act (15 U.S.C. 41 et seq.) regarding an acquisition with respect to which notification is required under this section shall, on an annual basis during the 5-year period beginning on the date on which the agreement is entered into, submit to the Federal Trade Commission or the Assistant Attorney General, as applicable, information sufficient for the Federal Trade Commission or the United States, as applicable, to assess the source, and the resulting magnitude and extent, of any cost-saving efficiencies or any consumer benefits that were claimed as a benefit of the acquisition and the extent to which any cost savings were passed on to consumers..
		